Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
As filed, claims 1, 3-9, 11, and 12 are pending, wherein claims 11 and 12 are new; and claims 2 and 10 are cancelled.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/21/2022, with respect to claims 1 and 3-10, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection of the specification is withdrawn per amendments.

The § 102(a)(1) rejection of claim 10 by Lee is withdrawn per cancellation of the claim.

The § 102(a)(1) rejection of claims 1 and 3 by Lee is maintained because the Examiner finds the added amendment of “wherein the phosphoric acid salt is a powder after storage at 20oC – 25oC in a 50% or less relative humidity atmosphere for 1 day” as an inherent feature of the phosphoric acid salt of the compound of instant formula (1), which need not be recognized at the time of the invention, according to the guidance in MPEP 2112(II).  In addition, the claiming of an unknown property which is inherently present (i.e. the abovementioned phrase) in the prior art (i.e. Lee) does not make the phosphoric acid salt of the compound of instant formula (1) novel, according to the guidance in MPEP 2112(I).  Since Lee disclosed the abovementioned phosphoric acid salt of the compound of instant formula (1), the Examiner finds that the abovementioned feature recited in the abovementioned phrase are inherently present, which means that the 102(a)(1) rejection is maintained.  

The § 103(a) rejection of claims 8 and 9 by Lee is withdrawn because the Examiner finds that the limitations recited in claims 8 and 9 are inherent features of the phosphoric acid salt of the compound of instant formula (1).  Since Lee disclosed the abovementioned phosphoric acid salt of the compound of instant formula (1), the Examiner finds that the abovementioned limitations recited in claims 8 and 9 are inherently present in the phosphoric acid salt of the compound as taught by Lee.  Accordingly, the Examiner updated the abovementioned 103(a) rejection to a 102(a)(1) rejection, which is shown below.  

The § 103(a) rejection of claims 4-7 by Lee, as evidenced by Mettler Toledo, is withdrawn because the Examiner agreed with the Applicants that Mettler Toledo failed to disclose a general method of making a phosphate salt.  However, the Examiner finds that the instant process in claim 4 is prima facie obvious over Lee with an inclusion of another evidentiary reference shown below.  

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 3, and 8-10 by co-pending application No. 16/982,309 is withdrawn per abandonment of the abovementioned co-pending application and the cancellation of claim 10.

The claim objection of claim 10 is withdrawn per cancellation of the claim. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

a)	Applicant’s amendment with respect to amended claim 11 herein has been fully considered but is deemed to insert new matter into the claim since the specification as originally filed does not provide support for the entire scope of the newly added limitation of “wherein the phosphoric acid is added as an alcohol solution” as instantly claimed.
The instant specification and the originally filed claims (i.e. filed 11/25/2019) only provide support for “wherein the phosphoric acid is added as a methanol solution” (see new matter.


    PNG
    media_image1.png
    36
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    159
    579
    media_image2.png
    Greyscale

(pg. 12, line 19 and pg. 13, lines 1-6)


    PNG
    media_image3.png
    228
    574
    media_image3.png
    Greyscale

(pg. 13, lines 10-15)

Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when determining whether a disclosure meets the enablement requirement of the first paragraph of 35 U.S.C. § 112:
1) The nature of the invention – the instant claim is drawn to method of preparing a phosphoric acid salt of a compound of instant formula (1), wherein a sufficient amount of lower solubility solvent is added to precipitate the phosphoric acid.
2) The state of the prior art – the process of making the phosphoric acid salt of the compound of instant formula (1) that included the use of anti-solvent are new and have not been disclosed in the art.  
	3) The predictability or unpredictability of the art – Chemical reactions are generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added.”); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
	4) The amount of direction or guidance presented – Table 3 on pg. 14 of the instant specification demonstrated that the phosphoric acid salt of the compound of instant formula (1) precipitated after the addition of phosphoric acid, but did not demonstrate that further precipitation of the abovementioned phosphoric acid salt occurred after the 1st addition of lower solubility solvent or 2nd addition of lower solubility solvent.
5) The presence or absence of working examples - there are no working examples in the specification that demonstrated further precipitation of the phosphoric acid salt of the compound of instant formula (1) occurred after the 1st addition of lower solubility solvent or 2nd addition of lower solubility solvent.
6) The breadth of the claims – is incommensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that a sufficient amount of lower solubility solvent is added to precipitate the phosphoric acid salt of the compound of instant formula (1).
7) The quantity of experimentation necessary – Without direction or guidance provided in the specification to supports a method of preparing a phosphoric acid salt of a compound of instant formula (1), wherein a sufficient amount of lower solubility solvent is added to precipitate the phosphoric acid, the Examiner finds that one of ordinary skill in the art would require a vast amount of experimentation to enable the making and use 
8) The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
Based on the typical education level of the active workers in the field of organometallic chemistry and/or nanotechnology, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in a field related to organic/medicinal chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
Conclusion – Claim 12 is rejected because the Examiner finds that the Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation (although the level of skill for an ordinary person in the art is high). That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of any working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to use a lower solubility solvent . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. WO2007/052938, hereinafter Lee.  See IDS filed 5/28/2020.

Regarding claims 1, 3, 8, and 9, Lee, for instance, teaches the following phosphoric acid salt of the following compound.  


    PNG
    media_image4.png
    67
    598
    media_image4.png
    Greyscale

(pg. 48, example 14)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(structure of the abovementioned example 14)

    PNG
    media_image6.png
    196
    583
    media_image6.png
    Greyscale

(pg. 7, lines 7-13)

Lee did not explicitly teach that the abovementioned phosphoric acid salt is a powder after storage at 20oC – 25oC in a 50% or less relative humidity atmosphere for 1 day; or the abovementioned phosphoric acid salt has a water content of less than 3% when stored at room temperature for 3 days; or the abovementioned phosphoric acid salt produced an amount of impurities that is less than 3% when stored at 20oC to 30oC for 3 days, but they are inherent features of the abovementioned phosphoric acid salt as taught 
In addition, the claiming of unknown properties which are inherently present (i.e. the abovementioned features) in the prior art (i.e. Lee) does not make the phosphoric acid salt of the compound of instant formula (1) novel, according to the guidance in MPEP 2112(I).

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 2173017-02-0, hereinafter CAS020.  

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claims 1, 3, 8, and 9, CAS020, for instance, teaches the following phosphoric acid salt of the following compound.  

    PNG
    media_image7.png
    443
    697
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    37
    601
    media_image8.png
    Greyscale


CAS020 did not explicitly teach that the abovementioned phosphoric acid salt is a powder after storage at 20oC – 25oC in a 50% or less relative humidity atmosphere for 1 day; or the abovementioned phosphoric acid salt has a water content of less than 3% when stored at room temperature for 3 days; or the abovementioned phosphoric acid salt produced an amount of impurities that is less than 3% when stored at 20oC to 30oC for 3 days, but they are inherent features of the abovementioned phosphoric acid salt as taught by Lee, which need not be recognized at the time of the invention, according to the guidance in MPEP 2112(II).  
In addition, the claiming of unknown properties which are inherently present (i.e. the abovementioned features) in the prior art (i.e. CAS020) does not make the phosphoric acid salt of the compound of instant formula (1) novel, according to the guidance in MPEP 2112(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Lee, as evidenced by “Re: How to make a salt of a novel compound?”, hereinafter Tala.

The applied reference (i.e. Lee) has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Regarding claim 4:
Determining the scope and contents of the prior art:   
	Lee, for instance, teaches that the abovementioned phosphoric acid salt of the abovementioned compound is formed by reacting the abovementioned compound of Lee with phosphoric acid.


    PNG
    media_image6.png
    196
    583
    media_image6.png
    Greyscale

(pg. 7, lines 7-13)

Ascertaining of the difference between the prior art and the claim at issue:   
	Lee, for instance, does not explicitly teach the step of adding an organic solvent to  the abovementioned compound of Lee to extract the free base of the abovementioned compound before adding the phosphoric acid.

Finding of prima facie obviousness --- rationale and motivation:   
Due to (1) the high level of skill in the art; (2) the high level of education in the art; and (3) that knowledge of the art is imputed to the hypothetical person of ordinary skill in the art—the Examiner finds that that the abovementioned deficiencies in Lee, is cured by common knowledge (i.e. precipitation technique), which is taught by Tala, that a chemist would have had at the time of invention.  Tala, for instance, described a step-by-step process of how to make a salt of a compound via precipitation, as shown below.  The steps included dissolving the compound in an organic solvent, and then adding the organic or inorganic acid to the abovementioned solution dropwise. Stirred the resulting solution for 30-45 minutes to precipitate the salt of the abovementioned compound, wherein the salt of the abovementioned compound is isolated through filtration or distillation.  


    PNG
    media_image9.png
    138
    757
    media_image9.png
    Greyscale


With respect to this difference, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same 
Based on the teachings of the MPEP and KSR above, by employing the rationale in (D) above, it would have been obvious for one of ordinary skill in the art to apply a known technique (i.e. precipitation technique) to the prior art (i.e. Lee) to yield predictable results (i.e. preparing a phosphoric salt of the abovementioned compound of Lee). 
MPEP 2144(II) states that the strongest rationale for the combining of references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning…that some advantage or expected beneficial result would have been produced by their combination. See In re Sernaker, 702 F.2d 989, 994-95 217 USPQ 1, 5-6 (Fed. Cir. 1983).  See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1468, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or  process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance 
Thus, the Examiner finds that it would have been prima facie obvious at the time the invention was made for the skilled artisan to modify the abovementioned precipitation technique of Tala to include the phosphoric acid and the abovementioned compound of Lee, in order to arrive at the instant process because the precipitation is a known technique that a skilled artisan would have known and use to make the abovementioned phosphoric acid salt of the abovementioned compound of Lee.

Claim Objections
Claim 12 is objected to because of the following informalities:  
a)	Regarding claim 12, the claim recites the phrase, “to participate the phosphoric acid salt”, which contains typographical error.
	Such error can be corrected by reciting -- to precipitate the phosphoric acid salt --.
Appropriate correction is required.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 3, 4, 8, 9, 11, and 12 are rejected.
Claims 5-7 and 12 are objected.
Claims 2 and 10 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626